Citation Nr: 0311362	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  95-38 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964 and from November 1990 to May 1991.  He served 
in the Florida Army National Guard from 1976 to 1993.  He is 
a Persian Gulf War veteran, having served on active duty in 
support of Operation Desert Shield/Desert Storm in Southwest 
Asia from December 1990 to April 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at St. Petersburg, 
Florida.  

In 1998 and 2000, the Board remanded the claim for further 
procedural and evidentiary development.  In a 2001 decision, 
the Board denied service connection for headaches, lack of 
energy, feelings of fatigue, flu-like symptoms, muscle pain, 
short-term memory loss, vertigo, and loss of strength of the 
upper extremities due to an undiagnosed illness on grounds 
that the symptoms were attributable to a known clinical 
diagnosis of chronic fatigue syndrome.  The Board then 
remanded to develop the issue of service connection for 
chronic fatigue syndrome.  As the development requested by 
the Board has been completed, no further action is necessary 
to comply with the Board's remands.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDING OF FACT

Chronic fatigue syndrome became manifest to a degree of 10 
percent or more during the presumptive period following the 
veteran's period of active duty in the Southwest theater of 
operation during the Persian Gulf War. 




CONCLUSION OF LAW

Chronic fatigue syndrome is presumed to have been incurred 
during the veteran's period of active duty in the Southwest 
Asia theater of operation during the Persian Gulf War.  38 
U.S.C.A. § 1117 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), expanded VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
In light of the favorable disposition of the matter before 
the Board, further discussion of compliance with VCAA for the 
purpose of this decision is not warranted. 

Evidence 
Service Medical Records 

The service medical records for the first period of active 
duty contain no complaint, finding, history or diagnosis of 
chronic fatigue syndrome.  

In the interval between the two periods of active duty, 
medical records of the National Guard, dated between 1976 and 
1990, reveal no pertinent abnormality. 

The service medical records for the second period of active 
duty disclose that, on separation examination in March 1991, 
except for shortness of breath and a history of recurrent 
upper respiratory infections while he was in the Persian Gulf 
region, the veteran did not complain or provide a history of 
abnormal symptoms. 



Post-service 

In the veteran's application for VA disability compensation, 
dated in November 1993 claim, he stated that he had had a 
lack of energy and restlessness since June 1991, flu symptoms 
since August 1991, aches and pains since March 1992, 
headaches since April 1993, and loss of strength in both arms 
since June 1993.  

On examination in May 1992 by a private physician, the 
veteran was evaluated for complaints of shortness of breath, 
cough and chest discomfort.  He also complained of fatigue 
and a lack of energy and that he did not get enough sleep.  
The pertinent finding was bronchospasm.  

In August 1993, the veteran was hospitalized at a private 
facility with a history of the acute onset of several 
symptoms, including low back pain and headache.  He also had 
a fever.  The pertinent diagnosis was viral meningitis. 

VA outpatient treatment records show, in March 1993, that the 
veteran requested a Persian Gulf examination and work-up for 
complaints that his joints ached constantly.  He specified 
fatigue pain of both elbows.  Pain of both elbows of 
undetermined etiology was the diagnostic impression.  In 
November 1993, he was seen for right arm complaints of pain 
and loss of strength.  The assessment was arthralgias with 
Persian Gulf etiology.  

The veteran was hospitalized by VA in December 1993 with a 
history of muscle pain of the upper and lower extremities 
that had started when he got back from the Persian Gulf.  He 
complained of a problem with memory.  The diagnosis was 
musculoskeletal pain of unclear etiology, possibly 
fibromyalgia.  

On a VA examination in December 1993, the veteran gave a 
history of constant pain and loss of strength in the upper 
extremities that had begun about a year previously.  He also 
complained of being unable to sleep at night and of a loss of 
energy.  He stated that he had developed flu-like symptoms 
while he was in Saudi Arabia.  The pertinent diagnosis was 
fibromyalgia.  
On a VA psychiatric examination in December 1993, the veteran 
reported that he had developed tired feelings in Saudi Arabia 
and that he continued to have insomnia after his return.  He 
also complained of aches and pains, headaches and loss of 
strength.  

In March 1994, the veteran was referred by VA to a Persian 
Gulf Referral Program for multiple problems including 
weakness of the arms.  He was hospitalized under this Program 
for multiple complaints including memory loss, myalgia, joint 
pain, fatigue, right arm radicular pain, left ankle weakness 
and a rash.  He reportedly had been exposed to cement dust 
and oil fire smoke while he was in the Persian Gulf.  He 
stated that he had been healthy before the Persian Gulf War 
but, since his return, had suffered from symptoms including 
fatigue, disorientation, progressive difficulty 
concentrating, memory problems, and upper extremity and left 
leg muscle pain, cramping and tenderness.  He was on 
medication.  The pertinent diagnosis was chronic fatigue 
syndrome.  

In April 1994 and December 1994, March and November 1995, and 
March 1996, the veteran was seen by VA for his Persian Gulf 
problems.  In the 1995 and 1996 entries, it was noted that he 
was on medication. 

The veteran appeared at a hearing on his appeal before a 
hearing officer at the RO in April 1996.  He testified that 
he first noticed fatigue and a lack of energy upon his return 
from the Persian Gulf.  He stated that he was taking pain and 
other medications. 

In a September 1996 statement, the veteran's wife reported 
that the veteran had started to have problems sleeping when 
he returned from the Persian Gulf in April 1991 and in May 
1991 he experienced tiredness, a lack of energy, and 
listlessness. 

In an October 1996 statement, the veteran stated that, while 
in the Persian Gulf, he had flu-like symptoms. He indicated 
that, at the time, he was found to have high cholesterol and 
triglycerides and he was told not to do any physical training 
until he had a cardiac evaluation.  He said that later he 
complained of aches and pains and being tired and a doctor 
told him that it was related to the heat and stress.  He 
stated that when he returned home he still had problems with 
fatigue. 

On VA examinations in March and May 1997, the veteran stated 
that his health problems began after he left the Persian Gulf 
region and since then his health has continued to 
deteriorate.  He complained that he felt tired all the time.  
He said that around 1992 he developed multiple symptoms of 
tiredness and chronic fatigue.  The pertinent diagnosis was 
Persian Gulf War syndrome.    

In a May 1997 report, after recounting the veteran's history, 
including the initial illness, flu-like symptoms, while in 
the Persian Gulf and symptoms of chronic fatigue shortly 
after he returned, the physician's impressions included 
chronic fatigue syndrome.  

On VA examination in October 1997, the veteran stated that he 
had had headaches since 1992.  The impression was that he was 
suffering from a long history of headaches with multiple 
evaluations that had included chronic fatigue syndrome 

On VA examinations in December 1998, the veteran stated that 
during Desert Storm he had symptoms of a head cold, but 
nothing more serious.  After returning from Desert Storm, he 
complained of multiple symptoms, including aches and pains, 
headaches, short-term memory loss, vertigo, fatigue, lack of 
energy, skin problems, sleep disturbance, and weakness.  It 
was noted that he was a multi-medication regimen.  The 
diagnoses included chronic fatigue disorder, which the 
examiner noted had been diagnosed by prior physicians and 
would be consistent with the syndrome the examiner had seen 
from many Persian Gulf veterans.  

On VA examination in July 2000, the veteran was evaluated to 
rule out chronic fatigue syndrome.  There was a long history 
of multiple systemic complaints centering on the joints and 
muscle aches, as well as, generalized weakness.  The examiner 
reported that the veteran had multiple criteria for chronic 
fatigue syndrome, beginning with acute onset in 1992 after 
exposure to the Gulf War, low-grade fevers, night sweats, 
scratchy throat, swollen lymph nodes, significant and 
persistent fatigue, headaches, migratory joint pain, and 
sleep disturbance.  The examiner noted that the veteran 
required continuous medication.  The examiner stated that the 
veteran had a very long history of some sort of chronic 
disorder that fit the criteria of chronic fatigue syndrome.  

In May 2001, a VA physician expressed the opinion that, while 
the veteran's subjective history supported the onset of 
chronic fatigue syndrome in service, it would be speculative 
to say it objectively originated then. 

Analysis

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Basically, service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service.  This may be 
accomplished by affirmatively showing inception during 
service or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  

In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or in 
certain circumstances, lay evidence, of in-service incurrence 
of a disease; and (3) medical evidence of a nexus between the 
claimed in-service disease and the present disease.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

Direct Service Connection 

The veteran does not contend and the evidence does not 
establish that chronic fatigue syndrome had onset during the 
veteran's first period of active duty from 1960 to 1964.  

The veteran does contend that chronic fatigue syndrome is 
related to his second period of active duty while serving is 
Southwest Asia during the Persian Gulf War. 

In context of the second period of active duty, the evidence 
is sufficient to establish a current diagnosis of chronic 
fatigue syndrome.  

In establishing in-service incurrence of a disease, the 
evidence must be medical unless it relates to a condition, 
which under case law of the United States Court of Appeals 
for Veterans Claims (Court), lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  At this time, 
the Court has not ruled on the question of whether chronic 
fatigue syndrome is the type of illness, which a layperson is 
competent to identify.  In this case, in the absence of a 
precedent opinion of the Court, the evidence required to 
establish in-service incurrence of chronic fatigue syndrome 
must be medical.  

While the veteran was in a medical unit in Operation Desert 
Storm, there is no evidence of specialized training or 
education that qualifies him as a medical expert in the 
identification of diseases.  Therefore his testimony of flu-
like symptoms and aches and pains during Operation Desert 
Storm is not competent medical evidence to identify the 
existence of chronic fatigue syndrome during his second 
period of active duty on the basis of either chronicity or 
continuity of symptomatology.  38 C.F.R. § 3.303(b).  
Moreover, a VA physician expressed the opinion that it would 
be speculative to say that chronic fatigue syndrome 
originated then, which opposes rather supports the claim.  
After review of the entire record, there is no medical 
evidence that establishes that chronic fatigue syndrome began 
during the veteran's second period of active duty.  Because 
there is no medical evidence of in-service incurrence of 
chronic fatigue syndrome, the requirement of medical evidence 
of a nexus between the claimed in-service disease and chronic 
fatigue syndrome cannot be satisfied. 

For this reasons, the Board concludes that the preponderance 
of the evidence is against the claim that chronic fatigue 
syndrome had onset during the veteran's second period of 
active duty. 
Presumptive Service Connection 

While the appeal was pending, Congress amended 38 U.S.C.A. § 
1117, effective March 1, 2002, expanding compensation for 
Persian Gulf veterans for medically unexplained chronic 
multisymptom illnesses, including chronic fatigue syndrome, 
which become manifest to a degree of 10 percent or more prior 
to December 31, 2006.    

While the medical evidence does not demonstrate the presence 
of chronic fatigue syndrome during the veteran's second 
period of service, chronic fatigue syndrome has been 
consistently diagnosed by VA since 1994 and mostly recently 
in 2001.  Under Diagnostic Code 6354 for chronic fatigue 
syndrome, one of the criteria for a 10 percent rating is 
control of symptoms by continuous medication.  On VA 
examination in 2000, the examiner reported that the veteran 
required continuous medication.  

Since the veteran has been diagnosed with chronic fatigue 
syndrome and since it has become manifest to a degree of 10 
percent or more before December 31, 2006, by operation of 
law, chronic fatigue syndrome is presumed to have been 
incurred in service in Southwest Asia during the Persian Gulf 
War. 


ORDER

Service connection for chronic fatigue syndrome on a 
presumptive basis is granted. 


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


